Citation Nr: 0513056	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  97-18 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by stuttering, claimed as due to VA 
treatment in February 1994.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right-sided weakness with loss of muscular control, claimed 
as due to VA treatment in February 1994.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
double-vision, claimed as due to VA treatment in February 
1994.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to August 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for stuttering, right-sided weakness 
with loss of muscular control, and double vision.  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

In August 1998, during the pendency of the appeal, the 
veteran's claims folder was transferred to the Columbia, 
South Carolina RO.  

In January 1999, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for hypertension, residuals of a 
cerebrovascular accident, liver laceration, and depression 
with memory loss.  The veteran filed a notice of 
disagreement, and the RO issued a statement of the case, but 
the veteran did not perfect the appeal by filing a 
substantive appeal.  38 U.S.C.A. § 7105.  As such, that issue 
is not before the Board.  

In October 2003, the Board remanded the matter to the RO for 
additional development.  In November 2004, the RO issued a 
supplemental statement of the case in which it continued the 
denial of the veteran's claim.  


FINDINGS OF FACT

1.  In February 1994, the veteran underwent a laparoscopic 
fundoplasty for esophageal reflux with an esophageal ulcer.  
There were no noted surgical complications reported at the 
time of the procedure.  

2.  Prior to VA surgery in February 1994, the veteran had a 
history of transient ischemic attacks characterized by speech 
stuttering and difficulty with coordination.  

3.  In March 1994, the veteran complained of speech 
stuttering and right-sided weakness.  

4.  The competent medical evidence reveals that right-sided 
weakness and stuttering were not caused or aggravated by VA 
surgical treatment.  

5.  The veteran does not have additional disability 
characterized by double vision.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for right-sided weakness with loss of 
muscular control as a result of a February 1994 surgery at a 
VA treatment facility have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).  

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a disability manifested by stuttering as 
a result of a February 1994 surgery at a VA treatment 
facility have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).  

3.  The veteran does not have additional disability of double 
vision as the result of VA hospitalization, medical or 
surgical treatment.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of September 2002 and February 
2004 letters, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised of the criteria necessary for benefits under 
38 U.S.C.A. § 1151.  In addition, the veteran was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded VA examinations as 
noted below.  The veteran identified treatment through the VA 
medical center in Asheville, North Carolina and El Paso, 
Texas.  The RO has obtained all available VA outpatient 
treatment records.  Following the Board remand of these 
matters in October 2003, the RO undertook additional efforts 
to obtain any additional VA outpatient treatment records.  
The El Paso VA Health Care Center submitted additional VA 
pathology studies.  They indicated any remaining records were 
transferred to the VA Medical Center (VAMC) in Asheville, 
North Carolina in October 1999.  In March 2004, the VAMC in 
Asheville, North Carolina submitted additional records, 
primarily consisting of medication logs.  They indicated that 
they had no further records in their possession.  Based upon 
the foregoing, the Board finds that further efforts to obtain 
VA records would be futile.  

When the matter was before the Board in October 2003, there 
was an indication that there were outstanding private 
treatment records as well.  By way of the February 2004 
letter, the RO advised the veteran to further identify and 
provide authorization for VA to obtain treatment records from 
"Greenville Neurological".  The veteran, however, did not 
respond to the RO's letter.  

The Board notes that while VA does have a duty to assist him 
in the development of his claim, that duty is not limitless.  
His cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  As the 
Court has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  In this matter, the veteran did not respond to 
the RO's February 2004 letter.  Hence, the Board finds that 
there is no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

The veteran reported to the VA gastroenterology clinic in 
January 1994 with a history of recurring epigastric pain 
since mid-November.  His UGI was suggestive of a Barrett's 
ulcer.  He also had a hiatal hernia.  

On February 16, 1994 he underwent a laparoscopic fundoplasty 
for esophageal reflux with an esophageal ulcer.  

A March 1, 1994 VA progress note indicated that there were no 
complications of the surgery.  The veteran had no heartburn 
or reflux symptoms.  The surgical site was well healed.  

A March 2 CT scan of the head without contrast was 
interpreted as normal.  

An MRI scan on March 18, 1994 revealed the presence of a left 
internal capsule-periventricular lesion.  

In a March 29, 1994 progress note, the examiner characterized 
the surgery as "successful".  There were no reflux 
symptoms, the veteran was eating, and the surgical site was 
healing well.  The veteran described progressive speech 
stuttering and right hand neglect over the past week.  He 
reported a history of transient ischemic attack in April 
1993.  He was referred for a neurology evaluation.  

An April 18, 1994 report from neurologist, E. R., M.D., 
indicated that the veteran had a history of three transient 
ischemic attacks in May of 1993.  The attacks were 
characterized by transient slurred speech, right-sided 
weakness and memory loss.  The symptoms lasted 24-48 hours 
and then cleared.  A CAT scan of the head was reportedly 
normal.  The veteran had another spell in September 1993.  
Additionally, the veteran had a history of migraine 
headaches.  The veteran reported that his current symptoms of 
stuttered speech, right sided weakness, and double vision 
were due to the February 1994 VA treatment.  

A physical examination revealed right upper extremity drift 
and decreased fine finger movement of the right hand.  He had 
a stuttering type speech.  His cranial nerves 2-12 were 
intact.  His visual fields were full to confrontation.  With 
his corrective lenses, he had essentially 20/20 vision 
bilaterally.  The examiner noted that the lesion shown on MRI 
represented a lacunar cerebrovascular accident.  

In an office note in April 1994, Dr. E. R., indicated that he 
reviewed postoperative orders from the VA hospital.  They did 
not indicate treatment for hypertension, as alleged by the 
veteran.  

On May 2, 1994, the veteran fell while fishing.  He was 
initially confused, was bruised, and had double vision.  

The veteran underwent an additional MRI of the brain in May 
1994.  The MRI revealed little significant interval change as 
compared to the March 1994 MRI examination.  There remained a 
small nodular focus of abnormal signal in the deep white 
matter adjacent to the left lateral ventricle.  The report 
noted that the etiology of the lesion was unclear but might 
represent a low flow vascular malformation.  There now also 
appeared to be a small cyst, possibly representing an area of 
lacunar infarction in the glub pallidus on the left.  

The veteran was seen by neurologist, J. L., M.D. in May 1994.  
The veteran reported a history of recurring episodes of 
slurred speech about one year ago.  The examiner noted that 
the veteran underwent laparoscopic fundoplasty for esophageal 
reflux with an esophageal ulcer in February 1994.  The 
examiner noted that the discharge summary did not suggest any 
neurologic complications.  However, the veteran reported 
right-sided weakness following the surgery and stuttering 
within a week following the surgery.  

Upon physical examination, the veteran's visual fields were 
normal and ocular motions were full.  On strength testing, 
the veteran showed moderate apparent generalized weakness of 
the right extremities but there seemed an element of giving 
away and reduced effort on the part of the veteran.  There 
was no alteration in muscle tone.  The examiner noted that 
the case presented a diagnostic challenge.  He noted that 
some aspects would suggest a conversion phenomenon and 
stammering would be an unusual manifestation of a focal 
cerebral lesion.  The abnormality on MRI examination was not 
typical for a lacunar infarct and would by highly atypical 
for a lesion of multiple sclerosis.  The examiner had no 
therapeutic suggestions.  

In November 1994, the veteran's claims folder was forwarded 
to L. E., M.D., Chief of Medical Services at the VA medical 
center in Asheville, North Carolina.  The physician noted 
that his review of the records revealed that the veteran's 
laparoscopic surgery was performed without complications.  
Within two weeks of the surgery, the veteran complained of 
symptoms manifested by persistent stuttering.  His treating 
physician initially suspected a psychogenic cause and 
represented a conversion reaction.  Dr. L. E. noted that his 
review of records revealed that the veteran complained of 
similar symptoms of stuttering and difficulty with 
coordination when he was admitted to Greenville Hospital in 
May of 1993.  An additional history obtained at the 
Greenville Hospital included a spell of loss of 
consciousness, confusion and similar speech difficulty dating 
back to 1989.  

Based upon his review of the claims folder and additional 
records obtained from Greenville Hospital, the examiner 
opined that the veteran's symptoms that he alleged were due 
to VA treatment in February 1994 were in fact episodic and 
historically intermittent since at least 1989.  He therefore 
opined that any neurologic of psychologic abnormalities that 
the veteran was having were not the result of treatment at 
VA.  

A March 1996 CT scan of the head noted the presence of two 
left lacunar infarcts.  A May 1996 MRI of the brain noted the 
presence of large lacunar infarct, multiple small white 
matter hyperintensities compatible with non-specific 
cerebrovascular changes, and sinus disease.  

In September 1998, the veteran underwent a VA general medical 
examination, a VA psychiatric examination, and a VA 
neurologic examination.  During the general medical 
examination, a physical examination revealed 20/20 vision 
bilaterally.  The veteran stuttered persistently while 
answering questions.  He had full range of motion of all of 
his joints.  There was a significant strength disparity in 
the right versus the left.  There was no bowel or bladder 
impairment.  The examiner noted that right-sided hemiparesis 
appeared chronically related to his February 1994 surgery.  
However, the examiner cautioned, that it would be best to a 
neurologist to evaluate him.  

During the VA psychiatric examination, the examiner opined 
that the veteran embellished his military history.  Upon 
mental status examination, his speech was hesitant and showed 
stuttering.  The pertinent diagnosis was major affective 
disorder.  

During the VA neurologic examination, the veteran reported 
that he had high blood pressure and a stroke following VA 
surgery in February 1994.  Since that time, he complained of 
right sided weakness, difficulty with his gait and balance, 
and stuttering.  The examiner noted that the veteran's claims 
folder or prior medical treatment records were not available 
for review.  A physical examination, revealed stuttering.  
Additionally, there was marked right arm drift and 4/5 
strength in the right arm and leg.  There were no other 
neurologic deficits.  The pertinent diagnosis was history of 
intracerebral hemorrhage following hiatal hernia surgery with 
residual deficits of stuttering, possible memory deficits, 
and right hemiparesis.  

III.  Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO received the veteran's 
claims for such compensation in June 1994.  For claims filed 
at that time, the law requires no determination of fault on 
the part of the service provider in order to confer on the 
injured veteran entitlement to compensation.  Brown v. 
Gardner, 513 U.S. 115, (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
See generally, Pub. L. No. 104-204, 110 Stat. 2926 (Sept. 26, 
1996) (amending 38 U.S.C.A. § 1151 to require negligence as 
the proximate cause of the death or additional disability 
effective for claims filed on or after October 1, 1997).

There are, however, three requirements for establishing 
entitlement to compensation.  First, the veteran must incur 
an injury or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. § 
3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).  

In this case, the veteran is alleging that he suffered from a 
stroke during the February 1994 laparoscopic surgery for his 
esophageal reflux with an esophageal ulcer.  Alternatively, 
he alleged that he had uncontrolled hypertension that 
resulted in a stroke in the time period immediately following 
surgery.  As a result, he contends that he now suffers from 
additional disability manifested by stuttering, right-sided 
weakness, and double vision.  

The Board has carefully reviewed the veteran's contentions.  
While the medical evidence indicates that the veteran 
suffered from symptoms of right-sided weakness and stuttering 
within a week or two following the February 1994 surgery, the 
competent medical evidence, however, reveals that the veteran 
had a preexisting history of transient ischemic attack that 
resulted in impaired balance and speech and that the February 
1994 surgery is not shown to have caused or aggravated the 
conditions.  Rather, there were no complications noted as a 
result of the surgery and post-surgical records suggested 
that the veteran was healing well from the surgery.  The 
records do not support the veteran's contention that he had 
uncontrolled hypertension following the surgery or had a 
stroke while on the operating table.  

The Board has considered the diagnosis rendered during the VA 
neurology examination in September 1998.  However, the 
examiner did not have the benefit of review of the veteran's 
claims folder or prior medical treatment records.  Hence, his 
opinion, linking intracerebral hemorrhage following hiatal 
hernia surgery is of limited probative value.  

On the contrary, the Board finds that the more definitive 
opinions expressed by the Chief of Medical Services at the VA 
medical center in Asheville, North Carolina VA examiners in 
November 1994 to be persuasive and of greater probative 
value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The 
physician opined, after a review of the veteran's claims 
folder and pertinent medical records, that other than the 
fact that the symptoms of right sided weakness and stuttering 
were related chronologically to the February 1994 surgery, 
the surgery or VA treatment was not shown to have caused or 
aggravated the condition.  Rather, the evidence revealed that 
the symptoms were historically intermittent since 1989 and 
had recently occurred in 1993.  

The Board has considered the veteran's belief that he 
currently has a stuttering disability and right-sided 
weakness as a result of the VA treatment in February 1994.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter.  While a layman such as the 
veteran can certainly testify about current symptoms, he is 
not competent to diagnose himself with a particular 
disability, or to provide an opinion linking that disability 
to VA treatment.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, with respect to the veteran's claim that double 
vision is due to VA surgical treatment in February 1994; the 
competent evidence does not show that the veteran has a 
disability manifested by double vision.  During the physical 
examinations in April 1994, May 1994 and September 1998, 
there were no findings of double vision.  Visual acuity was 
20/20 bilaterally.  As such, in the absence of a current 
disability manifested by double vision, the claim must be 
denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 at 
53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
manifested by stuttering, claimed as a result of VA surgery 
in February 1994, is denied.  

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
manifested by right-sided weakness with loss of muscular 
control, claimed as a result of VA surgery in February 1994, 
is denied.  

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
manifested by double vision, claimed as a result of VA 
surgery in February 1994, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


